Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 9-14 are directed to the same invention as that of claims 6-11 of commonly assigned US 11347259 B2. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 12-13 of U.S. Patent No. 11347259. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same structure of a display apparatus comprising a main body on which a display is mounted, a mounting member configured to separably mount the main body to a cover and a guide member.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kim (US 8861190 B2).
Re claim 1: Kim discloses a display apparatus (see fig 1) comprising: 
a display (100 in fig 1; column 5, lines 45-46); 
a main body (500 in fig 7) on which the display is mounted; 
a cover (400 in fig 7); 
a mounting member (third coupling part 430 in fig 7) configured to (i.e., functional language) separably mount the main body to the cover; and 
a guide member (600 in figs 7, 9) disposed at (i.e., near) a back surface (i.e., inner surface; herein, exterior surface of 500 is considered as a front surface and inner surface of 500 is considered as a back surface) of the main body, the guide member comprising a plate member (610 in fig 9) and side-surface members (see Annotated fig 9 of Kim below) extending from opposite side surfaces of the plate member, wherein each of the side-surface members has an inclined shape, wherein each of the side-surface members have the inclined shape in which a surface of the side-surface member facing the cover is inclined toward the back surface the main body (see fig 10).

    PNG
    media_image1.png
    533
    947
    media_image1.png
    Greyscale


Re claim 2: Kim discloses the display apparatus, wherein each of the side-surface members is inclined in a continuous slope extending from a first end (i.e., end connected to plate member 610) contacting a back surface of the plate member to a second end (i.e., end connected to coupling parts 630a and 630b) contacting the back surface (i.e., inner surface) of the main body (see fig 10).
Re claim 3: Kim discloses the display apparatus, wherein a width of each of the side-surface members is narrower than a width of the plate member (see fig 9).
Re claim 4: Kim discloses the display apparatus, wherein the guide member (600 in fig 7) is disposed adjacent to (i.e., near) an upper edge of the main body (500) along a horizontal direction of the main body (see figs 7, 10).
Re claim 5: Kim discloses the display apparatus, comprising: a plurality of mounting members (third coupling parts 430 in fig 7; column 7, lines 48-51) including the mounting member, wherein the cover (400) is connected to the main body (500) by the plurality of mounting members (column 7, lines 36-65); and wherein the display apparatus comprises a plurality of guide members (600 in fig 7) respectively positioned at each of the plurality of mounting members (column 7, lines 23-65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 8861190 B2).
Kim discloses a display apparatus (see fig 1) comprising: 
a display (100 in fig 1; column 5, lines 45-46); 
a main body (500 in fig 7) on which the display is mounted; 
a cover (400 in fig 7); 
a mounting member (third coupling part 430 in fig 7) configured to (i.e., functional language) separably mount the main body to the cover; and 
a guide member (600 in figs 7, 9) disposed at (i.e., near) a back surface (i.e., inner surface; herein, exterior surface of 500 is considered as a front surface and inner surface of 500 is considered as a back surface) of the main body, the guide member comprising a plate member (610 in fig 9) and side-surface members (see Annotated fig 9 of Kim above) extending from opposite side surfaces of the plate member, wherein each of the side-surface members has an inclined shape, 
wherein the plate member comprises a penetration groove (612 in fig 9), and wherein the mounting member is positioned in the penetration groove to mount the cover to the main body (column 7, lines 36-38).
Kim fails to disclose that the plate member comprises a plurality of penetration grooves such that the mounting member is positioned in the plurality of penetration grooves to mount the cover to the main body.
	However, the examiner herein notes that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the plate member with a plurality of penetration grooves and the mounting member with a plurality of corresponding coupling parts to couple with the plurality of penetration grooves in order to further strengthen and stabilize the coupling between the cover and the main body. Also, duplication of parts is considered obvious to a person of ordinary skill in the art and has a little patentable significance unless a new and an unexpected result is produced.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9-14 are allowed.
The best prior art of record, taken alone or in combination thereof, fails to teach a display apparatus including, along with other limitations, the plate member comprises a plurality of receiving grooves, and the speaker is disposed on the plurality of receiving grooves as set forth in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIDHI THAKER/Primary Examiner, Art Unit 2835